Citation Nr: 1827413	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  12-17 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder. 
 
2.  Entitlement to service connection for a left ankle disorder. 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 





INTRODUCTION

The Veteran had verified active duty for training (ACDUTRA) in the Army National Guard from June 2000 to August 2000 and from June 2001 to August 2001.  She also had additional periods of service in the Army National Guard from January 2000 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified before the undersigned Veterans Law Judge.  

In July 2015, the Board reopened and remanded the claims.  In July 2016, the Board again remanded the claims for additional development. 

In February 2018, the Board requested a medical opinion from an expert at the Veterans Health Administration (VHA).  The April 2018 VHA opinion has been associated with the record. 


FINDINGS OF FACT

1.  The Veteran's left knee tendonitis is related to active service.

2.  The Veteran's left ankle disability is related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left knee tendonitis are met.  38 U.S.C. §§ 1110, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

2.  The criteria for entitlement to service connection for a left ankle disability are met.  38 U.S.C. §§ 1110, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that her current left ankle and knee disorders are related to an injury that occurred during her period of ACDUTRA.  See March 2007 written statement.    

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R.
§ 3.303(a).  Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty. 
38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a).

To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Here, the Veteran has a diagnosis of left knee tendonitis.  See January 2016 VA examination report.  Further, the Veteran has competently and credibly reported functional limitations in standing and walking due to left ankle pain.  See, e.g., January 2008 VA examination report; see also Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018) (pain alone can serve as a functional impairment and therefore qualify as a disability); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Moreover, her service treatment records (STRs) reveal complaints of knee and ankle pain, diagnosed as overuse, patellar femoral syndrome left knee, and tendonitis left ankle during her period of ACDUTRA in July 2001.  Thus, the first and second elements required for direct service connection are satisfied.

Regarding the final element, nexus, an April 2018 opinion supported by information from the Veteran's relevant medical history, a VHA expert, an orthopedic surgeon, opined that it is at least as likely as not that the Veteran's left knee tendonitis is related to the July 2001 ACDUTRA overuse injury, as physical activities of the training caused an increased strain to the patellar tendon.  Likewise, the VHA expert determined that the Veteran's left ankle disability was caused by the July 2001 ACDUTRA injury.  

The Board acknowledges that the VA physicians in January 2008, January 2016 and May 2017 ultimately reached conclusions unfavorable to the Veteran.  However, the VA examiners' medical opinions are inadequate, as they fail to address all relevant medical and lay evidence.  Thus, the Board finds that these opinions are of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Therefore, as the only competent and probative opinion is in favor of the claim, service connection for left knee tendonitis and a left ankle disability is warranted.  


ORDER

Service connection for left knee tendonitis is granted.

Service connection for a left ankle disability is granted. 




____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


